 SOUTHEAST PORTLAND DRUG ASSOCIATION467mental agreement depended for its existence on the master contract,and expired with the master contract on April 9, thereby renderingtimely the April 10 petition herein.The supplemental agreement expressly states that it is "supplemen-tal and subject to" the terms of the companywide agreement.The"union security" provision of the supplement is in itself incomplete,dealing only with the mechanics of checkoff, and specifically requiresreference to the union-security clause of the master agreement.Likewise, certain provisions relating to holidays, vacations, overtimepay, and lunch periods are contained only in the master contract.The section on grievances contained in the Milan supplement expresslypertains only to grievances filed "according to the grievance proce-dure outlined in the Company-wide Agreement."On the above facts, and the entire record, we find that the Employerand the Intervenor intended the supplemental agreement to be ancil-lary to and dependent upon the master agreement."We hold, there-fore, that the supplemental agreement necessarily expired with thetermination of the master agreement on April 9, 1959, and that it isnot a bar to a present determination of representatives.'Accordingly,we find that a question affecting commerce exists within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act: 8All production and maintenance employees at the Employer's Milan,Tennessee, plant, excluding office clerical employees, laboratory andtechnical employees, professional employees, watchmen and guards,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]SeeNew York Butchers Dressed Neat Company,81 NLRB 855.7SeeU.S. Rubber Company,115 NLRB 240.8 The appropriate unit is as stipulated by the parties, except that the Petitioner wouldexclude, and the Intervenor include, four employees classified as firemen-watchmen.Dur-ing winter months, these employees tend boilers as well as perform watchmen'sdutiesThey work rotating shifts, so that at least one is on duty at all times.They controlaccess to the Employer's premises, and at night punch timeclocks in the course of theirpatrols.We find the firemen-watchmen are guards, and exclude them.ConsolidatedRendering Company,117NLRB 1784.Southeast Portland Drug AssociationandIndependent Pharma-cists and Clerks Association,Petitioner.Case No. 36-RC-1393.August 1 2, 1959DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed, a hearing was held before Robert J.Wiener, hearing officer.The hearingofficer's rulingsmade at the124 NLRB No. 56. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing are free from prejudicial error and are, with the exceptionnoted below, hereby affirmed.'Upon the entire record, the Board finds :1.The Employer is an Association organized November 1958 andcomposed of three stores in the Portland, Oregon, area, namely, theGresham Drug Store owned by Stauffer A. Dowsett and Eugene A.Welling, and the Midway Drug and Po%vellhurst Drug Stores ownedby George Bolton.During the year 1958, the totalsales ofthe threestores were in excess of $500,000.As the Employer meets the Board'sjurisdictional standard for retail concerns, we find that the Employeris engaged in commerce within the meaning of the Act and that itwill effectuate the purposes of the Act to assert jurisdiction over theEmployer.2.The Petitioner claims to represent certain employees of theEmployer.3.The hearing officer admitted evidence on the question of whetherthe Petitioner was inspired and dominated by the Employer.'In theUnion Manufacturing Companydecision,' the Board affirmedits general rule that unfair labor practice allegations are not properlylitigable in a representation proceeding.Under this rule, it is wellestablished that evidence of employer assistance to a labor organiza-tion is not admissible in a representation proceeding.The rationalebehind excluding evidence of unfair labor practices in a representa-tion proceeding is that such allegations may be litigated in a com-plaint case proceeding which is the proper forum for adjudicatingsuch matters and obtaining a proper remedy. Thus, by keeping therepresentation proceeding free of such litigation, the petition maythen be processed with a minimum of complication and delay.Al-though the Board did not specifically pass upon the question of thedisposition to be made of evidence of unfair labor practices if it isimproperly admitted in a representation proceeding, we believe suchevidence should not be considered by the Board. To hold otherwisewould, in our opinion, place a premium upon a successful introduc-tion of evidence which is not properly a part of a representationproceeding.We shall, therefore, not consider the evidence concern-ing employer assistance to a labor organization in this or any futurerepresentation proceedings.1 The hearing officer permitted the intervention of Local 1092, Retail Clerks Interna-tional Association,AFL-CIO,herein called the Clerks.The Petitioner,in turn, movedthat the Clerks be excluded from the instant proceeding because it made no showing ofinterest.In the absence of a showing of interest or any other valid reason for theClerks'participation in the hearing,we grant the Petitioner'smotion and deny inter-vention to the Clerks.zThe Clerks filed 8(a)(2) and(1) charges(36-CA-907),which were dismissed by theRegional Director and are now before the General'Counsel on appeal.s 123 NLRB 1633. SOUTHEAST PORTLAND DRUG ASSOCIATION469Accordingly, we find that a question concerning representationexists within the meaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.4.The Petitioner and the Employer, which entered into a contractin December 1958, for an associationwide unit of all pharmacists andclerks are in agreement on that unit.However, the Petitioner indi-cates that in the alternative it would accept such unit as may be deter-mined by the Board.Although the Board usually finds appropriatea unit to which the parties have stipulated, Section 9 (b) (1) of the Actprecludes the Board from including in a single bargaining unit pro-fessional' and nonprofessional employees without according to theformer an opportunity of separately expressing their desires respect-ing such inclusion.We shall, therefore, direct separate elections inthe following voting groups :(a)All full-time and part-time clerks, merchandiser-drug clerk,fountain girls, delivery boy, and stock boy in the Employer's Gresham,Midway, and Powellhurst stores, Portland, Oregon, excluding phar-macists, pharmacists-trainees, guards, store managers, and other su-pervisors as defined in the Act.(b)All pharmacists and pharmacists-trainees in the Employer'sGresham, Midway, and Powellhurst stores, Portland, Oregon, exclud-ing all other employees and supervisors as defined in the Act.The employees in the professional voting group (b) will be askedtwo questions on their ballot :(a.)Do you desire to be included in the same unit as other em-ployees at the Employer's Gresham, Midway, and Powellhurst stores,for the purposes of collective bargaining?(b)Do you desire to be represented for the purposes of collectivebargaining by the Independent Pharmacists and Clerks Association?If a majority of the professional employees in voting group (b)vote "Yes" to the first question, indicating their wish to be includedin a unit with the nonprofessional employees, they will be so included.Their votes on the second question will then be counted together withthe votes of the nonprofessional voting group (a) to decide their rep-resentative for the whole unit.If, on the other hand, a majority ofthe professional employees in voting group (b) vote against the in-clusion, they will not be included with the nonprofessional employees.Their votes on the second question will then be separately counted todecide whether they want the Petitioner to represent them in aseparate professional unit.Our unit determination will be based upon the results of the electionamong the professional employees.However, we now make the fol-lowing findings in regard to the appropriate unit:4 It is clear that the pharmacists and pharmacists-trainees are professional employeeswithin the meaning of the Act. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) If a majority of the professional employees vote for inclusionin a unit with nonprofessional employees, we find that the followingemployees will constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:All full-time and part-time clerks, merchandiser-drug clerk, foun-tain girls, delivery boy, stock boy, pharmacists, and pharmacists-trainees in the Employer's Gresham, Midway, and Powellhurst stores,Portland, Oregon, excluding guards, store managers, and other super-visors as defined in the Act.(2) If a majority of the professional employees do not vote forinclusion in the unit with nonprofessional employees, we find that thefollowing two groups of employees will constitute separate unitsappropriate for collective bargaining within the meaning of Section9 (b) of the Act :(a)All full-time and part-time clerks, merchandiser-drug clerk,fountain girls, delivery boy, and stock boy at the Employer's Gresham,Midway, and Powell.hurst stores, Portland, Oregon, excluding phar-macists,pharmacists-trainees, guards, store managers, and othersupervisors as defined in the Act.(b)All pharmacists and pharmacists-trainees in the Employer'sGresham, Midway, and Powellhurst stores, Portland, Oregon, exclud-ing all other employees and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Pennsylvania Power & Light CompanyandUtility EngineersAssociation, Engineers and Scientists of America,Petitioner.Case No. 4-RC-3594.August 12, 1959SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on December 3, 1958,1 an election by secret ballot was conductedon December 19, 1958, under the direction and supervision of the Re-gional Director for the Fourth Region among the employees in theunit found appropriate by the Board. Following the election, theparties were furnished a tally of ballots which showed that, of ap-proximately 153 eligible voters, 152 cast valid ballots, of which 42were for, and 110 against, the Petitioner.The Petitioner filed timely objections to conduct affecting the re-sults of the election.The Regional Director investigated the objec-1 122 NLRB 293.On December 5, 1958, the Board issued an order correcting Decisionand Direction of Election.124 NLRB No. 59.